          Case 1:18-cv-08817-BCM Document 65 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          07/17/2020
  WUILZON ZACARIAS RUIZ RIVERA,
  et al.,

                 Plaintiffs,                               18-CV-8817 (BCM)

         -against-                                         ORDER

 POLARIS CLEANERS 99, INC., et al.,

                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed plaintiffs' letter dated July 6, 2020 (Pl. Ltr.) (Dkt.

No. 64), seeking approval of the parties' Settlement Agreement (Agreement) (Dkt. No. 64-1),

pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The Agreement

requires defendants Polaris Cleaners 99, Inc. d/b/a Polaris Organic Cleaners (Polaris) and Richard

J. An to pay $40,000 to settle this action. Ag. ¶ 1. Of that sum, $25,024.78 will go to plaintiff

Wuilzon Zacarias Ruiz Rivera and $1,000.00 will go to plaintiff Rodolfo Hidalgo Albino, in full

settlement of their Fair Labor Standards Act (FLSA) and New York Labor Law (NYLL) claims,

id., and $13,975.22 will go to plaintiffs' attorneys for their fees and costs. Id.; see also Pl. Ltr. at

3. The payment will be made in eleven installments, the first of which will be in the amount of

$5,000.00, followed by ten equal payments of $3,500.00 each. Ag. ¶ 1 (a)-(k). The installment

payments are backed by affidavits of confession of judgment executed by defendants Polaris and

An. Ag. ¶ 1(m); see also id. at 8-12.

       The Agreement includes a unilateral but limited release, in which plaintiffs release

defendants from “any and all claims that relate to or arise out of matters alleged in [this action],

including all claims under the New York Labor Law and Fair Labor Standards Act." Ag. ¶ 2. There
          Case 1:18-cv-08817-BCM Document 65 Filed 07/17/20 Page 2 of 2




is no confidentiality clause or other contractual restriction on any party’s ability to speak about the

case or its settlement.

        Having presided over portions of the settlement process and reviewed the terms of the

Agreement, including the award of fees and costs to plaintiff's counsel, the Court finds that they

are fair and reasonable as required by Cheeks, 796 F.3d at 199. The Court was informed, among

other things, that plaintiff Albino no longer wished to pursue his claims and was prepared to

dismiss them without any compensation. Accordingly, while the relatively modest payment to

Albino would otherwise merit scrutiny, the Court is satisfied that, under the specific circumstances

of the case, the allocation of the settlement proceeds between the plaintiffs is fair and reasonable.

        Accordingly, the proposed settlement is APPROVED. It is hereby ORDERED that this

action is DISMISSED with prejudice and without costs.

        The Clerk of Court is respectfully directed to close the case.

Dated: New York, New York
       July 17, 2020
                                                       SO ORDERED.



                                                       ________________________________
                                                       BARBARA MOSES
                                                       United States Magistrate Judge




                                                  2
